              Case 3:21-cv-00849-KAD Document 8 Filed 08/11/21 Page 1 of 7



                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT

UMAR SHAHID,
    Plaintiff,

V.                                                            3:21cv849 (KAD)

JANE DOE, et al.,
     Defendants.

                                       INITIAL REVIEW ORDER

         On June 22, 2021, Omar Shahid, a former Connecticut Department of Correction

("DOC") inmate, 1 commenced this action this prose action pursuant to_42 U.S.C. § 1983.

Compl., ECF No. 1. Shahid alleges an Eighth Amendment deliberate indifference to his medical

needs claim against thirteen employees of the Connecticut Department of Correction ("DOC"). 2

He seeks damages and an injunctive order for DOC to terminate the employment of all

defendants. For the following reasons, the Complaint is dismissed without prejudice.

         STANDARD OF REVIEW

         Under 28 U.S.C. § 1915A, I must review prisoner civil complaints and dismiss any

portion of the complaint that is frivolous or malicious, that fails to state a claim upon which relief

may be granted, or that seeks monetary relief from a defendant who is immune from such relief.



1 The Court may "take judicial notice ofrelevant matters of public record." Sanchez v. RN Debbie, No. 3:18-CV-
1505 (JCH), 2018 WL 5314916, at *2 (D. Conn. Oct. 26, 2018) (citing Giraldo v. Kessler, 694 F.3d 161, 164 (2d
Cir. 2012). The court docket shows Shahid's address as the New Haven Correctional Center. A search for Shahid's
inmate number returned no results on the publicly available DOC website at http://www.ctinmaL info.slate.cl. us,
Although Shahid no longer has an address within DOC, he has not provided the court with his current address.
Shahid was informed that a failure to update the court with his current address could result in dismissal of this
action. See Order granting IFP status, ECF No. 7.

2 Plaintiff has named as defendants: Jane Doe, Director of Health Services Colleen Gallagher, Captain Grandy,
Health Services Director Michael Green, Medical Department Supervisor Jones, Ms. or Mr. Richeson, Deputy
Commissioner Jane or John Doe, Warden Bryan Viger, Captain Cole, Deputy Warden Alex Smith, District
Administrator John Doe, Deputy Warden Joe Roach, Director of Compliance Jane or John Doe. Compl. at pp. 2-5 .
                                                        1
              Case 3:21-cv-00849-KAD Document 8 Filed 08/11/21 Page 2 of 7



Although detailed allegations are not required, the complaint must include sufficient facts to

afford the defendants fair notice of the claims and the grounds upon which they are based and to

demonstrate a plausible right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead "enough facts to state a claim to relief that is plausible on its face."

Twombly, 550 U.S. at 570. Nevertheless, it is well-established that "[p ]rose complaints 'must be

construed liberally and interpreted to raise the strongest arguments that they suggest."' Sykes v.

Bank ofAm., 723 F.3d 399,403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau ofPrisons,

470 F.3d 471,474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir.

2010) (discussing special rules of solicitude for prose litigants).

        II.     ALLEGATIONS

        The Court considers the allegations of the complaint to be true.

        On October 12, 2020, Jane Doe, who was not wearing any identification or medical

badge, and who was impersonating medical personnel, attempted to give Shahid medication,

which he refused. Compl. at ,r 1. This event was witnessed by Mr. Hasadova. Id. Shahid

informed all thirteen defendants of the imposter Jane Doe's misconduct but they took no

remedial action. Id. at ,r,r 2-4. Shahid filed inmate requests and Health Services Reviews, but the

defendants refused to afford him any remedy or damages. Id. at ,r,r 3-4. Defendant Gallagher told

Shahid he would not receive any remedy or damages from his Health Services Reviews. Id. at ,r

6. Shahid filed numerous Health Services Reviews that were never processed, and no remedies

were provided. Id. at ,r 7. After Shahid requested DOC to provide remedies, Defendant Grandy

refused to process his claims. Id,


                                                   2
               Case 3:21-cv-00849-KAD Document 8 Filed 08/11/21 Page 3 of 7



        III.     DISCUSSION

        The status of a plaintiff as either a convicted prisoner or pretrial detainee dictates whether

his conditions of confinement are analyzed under the Eighth or Fourteenth Amendments. Claims

of pretrial detain~es involving deliberate indifference to medical needs or unsafe conditions of

confinement are considered under the Due Process Clause of the Fourteenth Amendment, but such

claims brought by a sentenced prisoner are considered under the cruel and unusual punishment

clause of the Eighth Amendment. See Darnell v. Pineiro, 849 F.3d 17, 29-34 & n.9 (2d Cir.

2017); Lloyd v. City of New York, 246 F. Supp. 3d 704, 717-18 (S.D.N.Y. 2017). As it is unclear

whether Shahid was a pretrial detainee or sentenced prisoner at the time relevant to his complaint,

the Court will analyze his claims under the more liberal standard of the Fourteenth Amendment

Due Process Clause.

        To set forth a due process claim under the Fourteenth Amendment for deliberate

indifference to health and safety, a plaintiff must allege facts to satisfy two prongs: (1) an

"objective prong" showing that the plaintiffs "conditions, either alone or in combination,

pose[ d] an unreasonable risk of serious damage" to his health and well being, and (2) a "mens

rea prong" showing that the state actor's conduct amounts to deliberate to that objectively serious

risk of harm. See Darnell, 849 F. 3d at 29; Charles v. Orange Cty., 925 F.3d 73, 86 (2d Cir.

2019). To determine whether a plaintiff has a sufficiently serious medical condition to satisfy the

objective element, courts consider "the existence of an injury that a reasonable doctor or patient

would find important and worthy of comment or treatment; the presence of a medical condition

that significantly affects an individual's daily activities; or the existence of chronic and




                                                   3
            Case 3:21-cv-00849-KAD Document 8 Filed 08/11/21 Page 4 of 7



substantial pain." Chance v. Armstrong, 143 F.3d 698, 701-02 (2d Cir. 1998) (internal quotations

omitted).

        Relevant to the mens rea element, "deliberate indifference, in the context of

a Fourteenth Amendment due process claim, can be shown by something akin to recklessness,

and does not require proof of a malicious or callous state of mind." Charles, 925 F.3d at 86

(citing Darnell, 849 F.3d at 33-34). Under the mens rea prong, a pretrial detainee must allege

"that the defendant-official acted intentionally to impose the alleged condition, or recklessly

failed to act with reasonable care to mitigate the risk that the condition posed to

the pretrial detainee even though the defendant-official knew, or should have known, that the

condition posed an excessive risk to health or safety." Darnell, 849 F.3d at 35. At the same time,

"negligence ... does not, without more, engender a constitutional claim." Sanders v. Laplante,

No. 3:19-CV-01151 (CSH), 2019 WL 5538118, at *3 (D. Conn. Oct. 25, 2019); see

also Darnell, 849 F.3d at 36 ("[A]ny § 1983 claim for a violation of due process requires proof

of a mens rea greater than mere negligence.").

        Finally, "[i]t is well settled in this Circuit that 'personal involvement of defendants in

alleged constitutional deprivations is a prerequisite to an award of damages under § 1983. "'

Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994) (quoting Moffitt v. Town ofBrookfield, 950

F.2d 880,885 (2d Cir. 1991)). This is true with respect to supervisory officials as well. Tangreti

v. Bachman, 983 F.3d 609, 620 (2d Cir. 2020) (A plaintiff must "plead and prove the elements of

the underlying constitutional violation directly against the official without relying on a special

test for supervisory liability" in order to hold a state official liable for damages under§ 1983.

"[I]t is not enough for [a plaintiff] to show that [a defendant] was negligent, or even grossly


                                                  4
              Case 3:21-cv-00849-KAD Document 8 Filed 08/11/21 Page 5 of 7



negligent, in her supervision of the correctional officers or in failing to act on the information she

had.").

          Here, Plaintiff has not alleged that he had any serious medical condition or that he was

exposed to a substantial risk of serious harm. He alleges only that he was offered medicine from

an unnamed person who he considered an imposter and so he refused to take the medication. He

does not allege that Jane Doe attempted to give him medication that would have harmed him or

that she forced him to take medication against his will. Absent any allegations that he suffered

from a serious condition or that that he was exposed to a substantial risk of harm as result of

Defendant Jane Doe's conduct, the complaint fails to state a plausible claim of Fourteenth

Amendment indifference. 3

          Violation of Administrative Directives and Mishandling of Health Services Review
          and Inmate Requests

          Plaintiff alleges that Defendants have violated the DOC administrative directives and

acted with deliberate indifference by mishandling his inmate requests and Health Services

Reviews. However, the defendants' failure to comply with prison regulations or

administrative directives does not constitute a basis forreliefunder Section 1983 because "a

prison official's violation of a prison regulation or policy does not establish that the official has

violated the Constitution or is liable to a prisoner under 42 U.S.C. § 1983." Fine v. UConn Med.,

No. 3:18-CV-530 (JAM), 2019 WL 236726, at *9 (D. Conn. Jan. 16, 2019) (citation omitted).

Similarly, "inmate grievance programs created by state law are not required by the Constitution,

and consequently allegations that prison officials violated those procedures do not give rise to a



3 It is axiomatic that in the absence of such a condition or risk, a defendant cannot know or be deemed to know

about same as is required for the second prong of a deliberate indifference claim.
                                                           5
              Case 3:21-cv-00849-KAD Document 8 Filed 08/11/21 Page 6 of 7



cognizable Section 1983 claim." Alvarado v. Westchester County, 22 F. Supp. 3d 208,214

(S.D.N.Y. 2014) (citations, alterations, and quotation marks omitted). "Inmates have no

constitutional entitlement to grievance procedures, to receive a response to a grievance, or to

have a grievance processed properly." Schlosser v. Manuel, No. 3:19-CV-1444 (SRU), 2020 WL

127700, at *5 (D. Conn. Jan. 10, 2020) (citing Riddickv. Semple, 731 F. App'x 11, 13 (2d Cir.

2018) (claim relating to grievance procedures "confused a state-created procedural entitlement

with a constitutional right"; "neither state policies nor 'state statutes ... create federally protected

due process entitlements to specific state-mandated procedures"')). The claim premised upon the

handling of the Health Service Reviews is DISMISSED with prejudice.

         Official Capacity Claims

         Plaintiff asserts official capacity claims for injunctive orders requiring DOC to terminate

the employment of all Defendants. These claims must be dismissed as not plausible because,

inter alia, Plaintiff has not alleged any ongoing constitutional violation, See Va. Office for Prot.

& Advocacy v. Stewart, 563 U.S. 247, 254-55 (2011) (citing Ex parte Young, 209 U.S. 123

(1908)). 4 Indeed, as noted above the Plaintiff is no longer incarcerated, rendering this request

moot as well.

                                                      ORDERS

         For the foregoing reasons, the complaint is DISMISSED without prejudice. The Court

affords Plaintiff one opportunity to file an amended complaint on or before September 10,

2021 to correct the deficiencies identified with respect to the deliberate indifference claim related




4  Under the doctrine of Ex parte Young, 209 U.S. 123 (1908), a plaintiff may seek prospective injunctive relief to
address an ongoing or continuing violation of federal law or a threat of a violation of federal law in the future. See In
re Deposit Ins. Agency, 482 F.3d 612,618 (2d Cir. 2007); Ward v. Thomas, 207 F.3d 114, 120 (2d Cir. 2000).
                                                          6
            Case 3:21-cv-00849-KAD Document 8 Filed 08/11/21 Page 7 of 7




to the administration of medication to him by Jane Doe. Therein, Plaintiff must first allege

whether he was a pretrial detainee or a sentenced prisoner. Any amended complaint must name

all defendants in the case caption and include an explanation of their purported role in the

constitutional violation. Plaintiff is advised that no portion of any prior complaint shall be

incorporated into his amended complaint by reference. Plaintiff is also instructed to provide a

notice to the court updating his address on or before September 10, 2021. Failure to file an

amended complaint and a notice to update his current address by September 10, 2021 shall

result in dismissal of this action and the closing of this file.

       SO ORDERED this 11 th day of August 2021 at Bridgeport, Connecticut.

                                                     Isl- - - -- - --
                                              Kari A. Dooley
                                              United States District Judge




                                                 7
